Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 1 of 21                  PageID #: 155




                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII


   PEDRO NATIVIDAD YBARRA, III,                   Civ. No. 20-00167 LEK-WRP
   #A0189542,
                                                  ORDER DISMISSING SECOND
                  Plaintiff,                      AMENDED COMPLAINT AND
                                                  ACTION PURSUANT TO 28 U.S.C.
             v.                                   §§ 1915(e)(2) AND 1915A(b)(1)

   CAROLINE MEE, et al.,

                  Defendants.


   ORDER DISMISSING SECOND AMENDED COMPLAINT AND ACTION
         PURSUANT TO 28 U.S.C. §§ 1915(e)(2) AND 1915A(b)(1)

         Before the Court is pro se Plaintiff Pedro Natividad Ybarra, III’s Second

  Amended Complaint (“SAC”). ECF No. 11.1 Ybarra alleges that Defendants, state

  prison officials,2 violated his civil rights under the Eighth Amendment by denying

  him adequate medical care between 2014 and 2016, and again between 2019 and

  2020, and the Fourteenth Amendment by denying grievances regarding this alleged




        Numbering and pagination used for filed documents by the Federal Judiciary’s Case
         1

  Management/Electronic Case Files (“CM/ECF”).
         2
           Ybarra names in their individual and official capacities Hawaii Department of Public
  Safety Corrections Health Administrator Dr. Caroline Mee and Director Nolan Espinda; Halawa
  Correctional Facility (“HCF”) Warden Scott Harrington, Administrators Marieta Momi`i, Tina
  Agaran, Gavin Takenaka, and Wesley Munn; HCF medical staff Dr. Deane Hatakeyama, Dr.
  Sisar Paderes, Dr. Miriam Chang, Dr. Barney Toyama, Dr. John Frauens, Nurse Debra Karraker,
  and Nurse Practitioner Courtney Tanigawa.
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 2 of 21              PageID #: 156




  denial of adequate medical care. For the following reasons, the SAC and this

  action are DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2) and

  1915A(b)(1), for Ybarra’s repeated failure to state a colorable claim upon which

  relief may be granted.

                            I. STATUTORY SCREENING

        The court is required to screen all prisoner pleadings pursuant to 28 U.S.C.

  §§ 1915(e)(2) and 1915A(a). Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641

  (9th Cir. 2018). Claims or complaints that are frivolous, malicious, fail to state a

  claim for relief, or seek damages from defendants who are immune from suit must

  be dismissed. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en

  banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

        Screening under 42 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

  standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

  See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

  this standard, a complaint must “contain sufficient factual matter, accepted as true,

  to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (internal quotation marks and citation omitted). A claim is

  “plausible” when the facts alleged support a reasonable inference that the plaintiff

  is entitled to relief from a specific defendant for specific misconduct. See id.




                                             2
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 3 of 21               PageID #: 157




        Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

  complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

  that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

  what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

  (1957)). “Threadbare recitals of the elements of a cause of action, supported by

  mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

  omitted). The “mere possibility of misconduct,” or an “unadorned, the

  defendant-unlawfully-harmed-me accusation” falls short of meeting this

  plausibility standard. Id. at 678-79 (citations omitted); see also Moss v. U.S. Secret

  Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed and all doubts should

  be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The court must grant leave to amend if it appears the plaintiff

  can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

  claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

  Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).




                                              3
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 4 of 21                      PageID #: 158




                                     II. BACKGROUND3

         Ybarra sent his original Complaint for filing on April 14, 2020, alleging two

  separate sets of claims. See Compl., ECF No. 1 at PageID # 11-24. The first set

  detailed incidents that allegedly took place at the HCF beginning in 2019, see id. at

  PageID # 11-17; and the second set related to incidents that allegedly occurred

  between 2014 and 2016, during Ybarra’s previous incarceration at the HCF, see id.

  at PageID # 18-24.

         Upon entering the HCF in 2019, Ybarra informed the HCF’s medical staff

  about severe pain in his neck and lower back that allegedly resulted from an assault

  by another inmate in 2013. See Id. at PageID # 11-15. Dr. Hatakeyama examined

  Ybarra three times in 2019, and prescribed pain medication. Although Ybarra was

  scheduled for two MRI scans, he refused to participate in either because of his

  claustrophobia. Ybarra then filed grievances regarding his medical care.

         Regarding the earlier set of claims, Ybarra alleged that he was transferred to

  the HCF in 2014, where his neck and back pain was treated by four doctors,

  including an orthopedic doctor, and a nurse practitioner. Id. at PageID # 18-24.

  These medical professionals examined him, noted that he had no broken bones,

  and reviewed his prescribed medication. Although Ybarra acknowledged that he


         3
           Plaintiff’s factual allegations are accepted as true. Nordstrom v. Ryan, 762 F.3d 903,
  908 (9th Cir. 2014).

                                                  4
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 5 of 21           PageID #: 159




  had one surgery during this period, he alleged that he required additional surgeries.

  Ybarra complained about the alleged lack of medical care and filed grievances. He

  was paroled in April 2016.

        On May 22, 2020, the Court dismissed Ybarra’s original Complaint for his

  failure to state a colorable claim for relief against any Defendant, with leave

  granted to amend. See Order, ECF No. 7. The Court gave Ybarra directions

  regarding the deficiencies in his claims and provided the relevant legal standard for

  evaluating the timeliness of Ybarra’s claims based on events that allegedly

  occurred between 2014 and 2016.

        Ybarra filed his First Amendment Complaint (“FAC”) on June 17, 2020.

  FAC, ECF No. 8. In the FAC, Ybarra attempted the same two sets of claims. Id.

  at PageID # 86-99. The Court dismissed the FAC on August 10, 2020. See Order,

  ECF No. 10. The Court dismissed with prejudice Ybarra’s Eighth Amendment

  claims against Dr. Mee, Mun, HCF Warden Harrington, and former HCF Warden

  Espinda, and his due process claims against Momiʻi, Agaran, Takenaka, HCF

  Warden Harrington, and former HCF Warden Espinda. All other claims were

  dismissed with leave granted to amend. The Court again explained the deficiencies

  in Ybarra’s claims, and additionally ordered him to show cause why his claims

  were not barred by the applicable two-year statute of limitations.




                                            5
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 6 of 21                    PageID #: 160




         Ybarra filed the SAC on September 21, 2020. SAC, ECF No. 11. Although

  Ybarra relies on the same two sets of claims against the same Defendants, the SAC

  includes fewer details than either of his earlier pleadings. In Counts I-VII,4 Ybarra

  outlines the incidents that allegedly occurred at the HCF from 2019 until his

  release on parole on or about June 21, 2020. See Id. at # 137-43; see Notice of

  Change of Address, ECF No. 9. Counts VIII-XIV describe the incidents that

  allegedly occurred at the HCF between 2014 and 2016. See Id. # 144-50.

         Ybarra again acknowledges that Dr. Hatakeyama examined him at least

  times between 2019 and 2020. See SAC, ECF No. 8 at PageID # 139 (Count III).

  Ybarra claims, however, that Dr. Hatakeyama “failed to diagnose and treat” his

  injuries” or to request an updated MRI.5 See Id. Ybarra alleges that Nurse

  Karraker ignored his request for sedation before any MRI, even though he is

  claustrophobic. Id. at # 140 (Count IV).

         Ybarra filed grievances regarding the alleged lack of medical care.

  Defendants Momiʻi denied his first-step grievance, Agaran denied his second-step

  grievance, and Takenaka denied his third-step grievance. Id. at # 141-43 (Counts



         4
          Because Ybarra stopped numbering his claims after Count III, the Court consecutively
  numbers them from I-XIV.
         5
           The SAC is inconsistent with the original Complaint in this regard. In the original
  Complaint, Ybarra acknowledged that he was scheduled for an MRI on two occasions, but he
  refused to have them taken unless he was sedated, and Dr. Hatakeyama prescribed pain
  medication. See Compl., ECF No. 1 at PageID # 13-14.
                                                 6
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 7 of 21          PageID #: 161




  V-VII). Ybarra alleges that HCF Warden Harrington is ultimately responsible for

  his pain and suffering because he is responsible for the grievance process. Id. at

  # 138 (Count II). Finally, Ybarra claims he wrote DPS Corrections Health

  Administrator Dr. Mee, to inform her that he was “not receiving any medical

  treatment,” but she did not respond. Id. at # 137 (Count I).

         Ybarra again acknowledged that, when he transferred to the HCF in 2014, he

  was repeatedly treated for his back and neck pain by Drs. Paderes, Chang, Toyama,

  Frauens, and Nurse Practitioner Tanigawa. See id. at # 146-50 (Counts X-XIV).

  In 2015, Ybarra wrote former DPS Corrections Health Administrator Mun

  regarding his alleged lack of medical care. Id. at # 144 (Count VIII). Ybarra

  claims he filed grievances, but he says former HCF Warden Espinda ignored them.

  Id. at # 145 (Count IX).

         In response to the Court’s order to show cause why his claims were not

  barred by the statute of limitations, Ybarra says that he has experienced a

  “continuing wrong” since 2014, and he was “incapacitated” beginning in 2016,

  because of an opioid addiction.

         Ybarra seeks “lifetime maintenance and medical bills for 3 areas of injury,”

  compensatory damages for “3 areas of injury,” punitive damages against each

  Defendant, and expungement of his felony record. Id. at # 151. He also requests a

  jury trial.

                                            7
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 8 of 21                PageID #: 162




                                    III. DISCUSSION

  A.     Legal Framework for Claims Under 42 U.S.C. § 1983

         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and

  (2) that the alleged violation was committed by a person acting under color of state

  law. See West v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 requires a

  connection or link between a defendant’s actions and the plaintiff’s alleged

  deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v.

  Goode, 423 U.S. 362, 371-72, 377 (1976); May v. Enomoto, 633 F.2d 165, 167

  (9th Cir. 1980). “A person ‘subjects’ another to the deprivation of a constitutional

  right, within the meaning of section 1983, if he does an affirmative act, participates

  in another’s affirmative acts or omits to perform an act which he is legally required

  to do that causes the deprivation of which complaint is made.” Johnson v. Duffy,

  588 F.2d 740, 743 (9th Cir. 1978). Thus, a plaintiff must allege that he suffered a

  specific injury as a result of a particular defendant’s conduct and must

  affirmatively link that injury to the violation of his rights.

  B.     Eleventh Amendment Immunity

         “The Eleventh Amendment bars suits for money damages in federal court

  against a state, its agencies, and state officials acting in their official capacities.”

  Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citation

                                               8
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 9 of 21            PageID #: 163




  omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

  (1984). It does not bar official-capacity suits for prospective relief to enjoin

  alleged ongoing violations of federal law. See Wolfson v. Brammer, 616 F.3d

  1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of State Police, 491

  U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages against state officials in

  their personal capacities. See Hafer v. Melo, 502 U.S. 21, 30–31 (1991); Porter v.

  Jones, 319 F.3d 483, 491 (9th Cir. 2003). Ybarra names all Defendants in both

  their individual and official capacities, but he does not seek any prospective,

  non-monetary relief. Ybarra’s claims against all Defendants in their official

  capacities are DISMISSED with prejudice.

  C.    Eighth Amendment claims

        The Eighth Amendment prohibits the imposition of cruel and unusual

  punishment. Estelle v. Gamble, 429 U.S. 97, 102 (1976). A prison official violates

  the Eighth Amendment when he acts with “deliberate indifference” to the serious

  medical needs of an inmate. Farmer v. Brennan, 511 U.S. 825, 828 (1994). “To

  establish an Eighth Amendment violation, a plaintiff must satisfy both an objective

  standard—that the deprivation was serious enough to constitute cruel and unusual

  punishment—and a subjective standard—deliberate indifference.” Snow v.

  McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled on other grounds by

  Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014).

                                             9
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 10 of 21             PageID #:
                                    164



       To establish the first prong, “the plaintiff must show a serious medical need

 by demonstrating that failure to treat a prisoner’s condition could result in further

 significant injury or the unnecessary and wanton infliction of pain.” Jett v. Penner,

 439 F.3d 1091, 1096 (9th Cir. 2006) (internal quotations omitted). To satisfy the

 deliberate indifference prong, a plaintiff must show “(a) a purposeful act or failure

 to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

 indifference.” Id. “Indifference may appear when prison officials deny, delay or

 intentionally interfere with medical treatment, or it may be shown by the way in

 which prison physicians provide medical care.” Id. (internal quotations omitted).

       “Deliberate indifference is a high legal standard.” Hamby v. Hammond, 821

 F.3d 1085, 1092 (9th Cir. 2016) (citing Toguchi v. Chung, 391 F.3d 1051, 1060

 (9th Cir. 2004)). Inadvertent failures to provide adequate medical care, negligence,

 medical malpractice, delays in providing care (without more), and differences of

 opinion over what medical treatment or course of care is proper, are insufficient to

 constitute an Eighth Amendment violation. Gamble, 429 U.S. at 105-07; Sanchez

 v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Shapley v. Nev. Bd. of State Prison

 Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

       1.     Dr. Hatakeyama and Karraker

       Ybarra’s severe pain required medical attention from numerous physicians

 and nurses, and therefore sufficiently states an objectively serious medical need.

                                           10
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 11 of 21           PageID #:
                                    165



 See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other

 grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

 Ybarra fails to allege, however, sufficient facts demonstrating that Dr. Hatakeyama

 or Nurse Karraker acted with “deliberate indifference” to these medical needs. See

 Erickson v. Pardus, 551 U.S. 89, 90 (2007).

       Karraker allegedly ignored Ybarra’s request for sedation before an MRI,

 despite Ybarra’s claims that he is claustrophobic. ECF No. 11 at PageID # 140.

 Ybarra does not allege that Karraker, as a nurse, had the independent authority to

 order such sedation, or that she purposely countermanded any instruction from

 Dr. Hatakeyama’s for such sedation. Nor does Ybarra state that an open MRI

 scanner was available and Karraker denied it. This is insufficient to state a claim

 for deliberate indifference against Karraker.

       Dr. Hatakeyama allegedly failed to diagnose and treat Ybarra’s injuries or

 request updated MRI scans. Ybarra concedes, however, that Dr. Hatakeyama

 examined him at least three times. SAC, ECF No. 11 at PageID # 139; see also

 FAC, ECF No. 8 at PageID # 88. In his previous pleadings, Ybarra also

 acknowledged that Dr. Hatekayama obtained medical records from the Queen’s

 Medical Center and Ybarra’s personal neurosurgeon, ordered MRI scans, and

 prescribed pain medication. FAC, ECF No. 8 at PageID # 88-89; see also Compl.,

 ECF. No. 1 at PageID # 13-14. Although Ybarra clearly disagrees with

                                          11
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 12 of 21             PageID #:
                                    166



 Dr. Hatekayama’s medical decisions, this represents a difference of opinion

 between Ybarra and Dr. Hatakeyama, which is not actionable under the Eighth

 Amendment. See Carr v. Giron, 752 F. App’x 434, 435-36 (9th Cir. 2018) (“A

 difference of opinion between a prisoner and medical personnel on treatment is

 insufficient [to plead an Eighth Amendment violation].”). Ybarra fails to state

 facts that Dr. Hatakeyama acted with deliberate indifference to his serious medical

 needs.

          Ybarra’s Eighth Amendment claims against Dr. Hatakeyama and Karraker

 in Counts III and IV, fail to state a claim and are DISMISSED with prejudice.

          2.    Drs. Paderes, Chang, Toyama, Frauens, and NP Tanigawa

          Ybarra alleges that Drs. Paderes, Chang, Toyama, Frauens, and Nurse

 Practitioner Tanigawa failed to provide him adequate medical care for his back and

 neck pain between 2014 and 2016.

                a.    Ybarra fails to show why the statute of limitations does
                      not bar his claims

          Because 42 U.S.C. § 1983 does not contain its own statute of limitations, the

 court applies Hawaii’s two-year statute of limitations for personal injury actions to

 Ybarra’s claims. See Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191,

 1198 (9th Cir. 2014) (holding federal courts apply the forum state’s statute of

 limitations and state laws for personal injury actions and tolling, to the extent they

 are consistent with federal law); see also Pele Defense Fund v. Paty, 73 Haw 578,
                                            12
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 13 of 21                               PageID #:
                                    167



 597-98 (1992) (discussing Hawaii Revised Statutes § 657-7, Hawaii’s two-year

 “general personal injury” provision).

          While state law determines the statute of limitations for 42 U.S.C. § 1983

 claims, “‘federal law determines when a civil rights claim accrues.’” Azer v.

 Connell, 306 F.3d 930, 936 (9th Cir. 2002) (quoting Morales v. City of L.A., 214

 F.3d 1151, 1153-54 (9th Cir. 2000)). Under federal law, “a claim accrues when the

 plaintiff knows or should know of the injury that is the basis of the cause of

 action.” Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009). Ybarra’s claims

 that allegedly occurred before he was released from HCF in 2016, accrued in or

 about 2015, when he began grieving the alleged denial of medical care.

          Although HRS § 657-13 tolls the limitations period for prisoners who are

 incarcerated for a term less than life, Ybarra was released from the HCF between

 April 2016 and April 2019, thus, it does not operate to toll his 2014-2016 claims.6

 Moreover, the statute does not toll suits against prison officials, as named here.



 6
     Section 657-13 states:
          If any person entitled to bring any action specified in this part (excepting actions
          against the sheriff, chief of police, or other officers) is, at the time the cause of
          action accrued, either:
          (1) Within the age of eighteen years;
          (2) Insane; or
          (3) Imprisoned on a criminal charge, or in execution under the sentence of a
          criminal court for a term less than the person's natural life;

                                                   13
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 14 of 21                        PageID #:
                                    168



       A court may equitably toll the statute of limitation “to prevent the unjust

 technical forfeiture of causes of action, where the defendant would suffer no

 prejudice.” Jones v. Blanas, 393 F.3d 918, 928 (9th Cir. 2004). Equitable tolling

 is generally appropriate in 42 U.S.C. § 1983 cases where there is “timely notice,

 [lack] of prejudice to the defendant, and reasonable and good faith conduct on the

 part of the plaintiff.” Donoghue v. Orange Cty., 848 F.2d 926, 931 (9th Cir. 1987)

 (citing Retail Clerks Union Local 648 v. Hub Pharmacy, Inc., 707 F.2d 1030, 1033

 (9th Cir. 1983)). In Hawaii, equitable tolling can toll a statute of limitations if the

 plaintiff demonstrates “(1) that he . . . has been pursuing his right diligently, and

 (2) that some extraordinary circumstance stood in his way.” Office of Hawaiian

 Affairs v. State, 133 P.3d 767, 789, 110 Haw. 338, 360 (2006) (citations and

 internal quotation marks omitted). Extraordinary circumstances are circumstances

 that are beyond the control of the complainant and make it impossible to file a

 complaint within the statute of limitations. Id.

       In dismissing FAC, the Court ordered Ybarra to show cause why he might

 be entitled to equitable tolling and why his claims are not barred by the statute of

 limitations. See Order, ECF No. 10 at PageID # 121-24. Ybarra claims that the



       such person shall be at liberty to bring such actions within the respective times
       limited in this part, after the disability is removed or at any time while the
       disability exists.
 HRS § 657-13 (West).
                                               14
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 15 of 21               PageID #:
                                    169



 two-year statute of limitations does not apply to his claims arising between 2014

 and 2016, because he is experiencing a “continuing wrong.” SAC, ECF No. 11 at

 PageID # 140. He is mistaken. “[T]he statue of limitations runs separately from

 each discrete act,” and “discrete . . . acts are not actionable if time bared, even

 when they are related to acts alleged in timely filed charges.” RK Ventures, Inc. v.

 City of Seattle, 307 F.3d 1045, 1061 (9th Cir. 2002). Ybarra “cannot establish

 liability for events occurring prior to the limitations period on a continuing

 violation theory.” Id.

       Moreover, Ybarra has not demonstrated both that he pursued his rights

 diligently and an extraordinary circumstance stood in his way. Although Ybarra

 claims he was “incapacitated from 2016 to present day” because of an opioid

 addiction, he fails to say how this prevented him from pursuing his claims sooner.

 Ybarra’s claims against Drs. Paderes, Chang, Toyama, Frauens, and Nurse

 Practitioner Tanigawa based on conduct allegedly occurring between 2014 and

 2016 are barred by the statute of limitations.

              b.     Ybarra fails to state a claim

       In any event, Ybarra fails to allege facts that plausibly suggest that Drs.

 Paderes, Chang, Toyama, Frauens, and Nurse Practitioner Tanigawa were

 deliberately indifferent to his injuries. Rather, as Ybarra acknowledged in his prior

 pleadings, four physicians, including an orthopedic surgeon, and a nurse

                                            15
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 16 of 21               PageID #:
                                    170



 practitioner regularly examined him, prescribed him pain medication, took x-rays,

 and approved at least one surgery. See FAC, ECF No. 8 PageID # 95-99. These

 facts do not show that these Defendants were deliberately indifferent to Ybarra’s

 medical needs. Instead, it appears that Ybarra merely disagrees with the medical

 decisions of these professionals regarding the best course of treatment. This is not

 actionable under the Eighth Amendment. See Carr, 752 F. App’x at 435-36.

       Ybarra fails to state a colorable Eighth Amendment claim against Drs.

 Paderes, Chang, Toyama, Frauens, and Nurse Practitioner Tanigawa and these

 claims are DISMISSED with prejudice.

       3.     Supervisory Liability: DPS Health Administrators Dr. Mee and
              Mun, and HCF Wardens Harrington and Espinda

       “Vicarious liability is inapplicable to . . . § 1983 suits, [and] a plaintiff must

 plead that each Government-official defendant, through [his] own individual

 actions, has violated the Constitution,” to plead a plausible claim for relief. Iqbal,

 556 U.S. at 676; Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (holding

 supervisor is liable under 42 U.S.C. § 1983 only on a showing of personal

 involvement in the constitutional deprivation or “a sufficient causal connection

 between the supervisor’s wrongful conduct and the constitutional violation).

 “Each Government official, his or her title notwithstanding, is only liable for his or

 her own misconduct.” Iqbal, 556 U.S. at 677. That is, supervisory officials



                                           16
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 17 of 21             PageID #:
                                    171



 “cannot be held liable unless they themselves” violate a constitutional right. Id. at

 683.

        Supervisors “can be held liable for: 1) their own culpable action or inaction

 in the training, supervision, or control of subordinates; 2) their acquiescence in the

 constitutional deprivation of which a complaint is made; or 3) for conduct that

 showed a reckless or callous indifference to the rights of others.” Edgerly v. City

 & Cty. of S.F., 599 F.3d 946, 961-62 (9th Cir. 2010) (citing Cunningham v. Gates,

 229 F.3d 1271, 1292 (9th Cir. 2000)). A plaintiff can state a claim by showing that

 the supervisor “participated in or directed the violations, or knew of the violations

 and failed to act to prevent them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

 1989), or implemented “a policy so deficient that the policy itself is a repudiation

 of constitutional rights and is the moving force of the constitutional violation.”

 Redman v. Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991); see Jeffers v.

 Gomez, 267 F.3d 895, 917 (9th Cir. 2001).

        Although Ybarra wrote DPS Health Administrators Dr. Mee and Mun about

 the alleged denial of surgery or other medical care, he does not explain what role

 they played in Drs. Hatakeyama, Paderes, Chang, Toyama, Frauens, Nurse

 Practitioner Tanigawa’s and Nurse Karraker’s decisions regarding Ybarra’s

 medical care, need for general sedation during an MRI, or need for surgery. He

 does not allege that they failed to train these medical providers or instituted an

                                           17
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 18 of 21           PageID #:
                                    172



 unconstitutional policy that prevented them from providing Ybarra medical care.

 “[A] defendant may not be held liable under § 1983 merely because [they] had

 certain job responsibilities.” Hernandez v. Aranas, 2020 WL 569347, at *4

 (D. Nev. Feb. 4, 2020) (citing Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)).

         Ybarra alleges that Warden Harrington “is responsible for . . . systematic

 lapses in the screening of inmate grievance[s].” SAC, ECF No. 11 at PageID

 # 138. He suggests the same claim against former HCF Warden Espinda. Id. at

 # 145. An individual’s “general responsibility for supervising the operations of a

 prison is insufficient to establish personal involvement.” Ouzts v. Cummins, 825

 F.2d 1276, 1277 (8th Cir. 1987). Ybarra points to no policy or procedure that

 Harrington or Espinda implemented that unconstitutionally denied him medical

 care.

         Ybarra fails to allege sufficient facts showing that Dr. Mee, Mun,

 Harrington, or Espinda are personally liable for his claims. See Iqbal, 556 U.S. at

 676-77; Jones v. Comty. Redev. Agency of City of Los Angeles, 733 F.2d 646, 649

 (9th Cir. 1984) (even pro se plaintiff must “allege with at least some degree of

 particularity overt acts which defendants engaged in” to state claim). As such,

 Ybarra’s supervisor liability claims against Dr. Mee, Mun, Harrington, and

 Espinda are again DISMISSED with prejudice.




                                           18
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 19 of 21           PageID #:
                                    173



 D.    Due Process: Grievances

       Ybarra alleges again that Defendants Momiʻi, Agaran, and Takenaka

 violated his rights to due process when they denied his grievances and appeals in

 2019 regarding the alleged denial of surgery, and alleges that Wardens Harrington

 and Espinda failed to properly monitor the HCF grievance process.

       To the extent that Ybarra alleges that Harrington or Espinda failed to prevent

 or investigate allegedly systematic problems with HCF’s grievance procedures or

 policies, he has no constitutional right to a prison grievance system. See Ramirez

 v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640

 (9th Cir. 1988). And alleged violations of a state procedure do not give rise to

 § 1983 claims. Silva v. Gregoire, No. C05-5731 RJB/KLS, 2007 WL 1814073, at

 *6 (W.D. Wash. 2007).

       Moreover, simply “[r]uling against a prisoner on an administrative

 complaint does not cause or contribute to the violation.” George v. Smith, 507

 F.3d 605, 609-10 (7th Cir. 2007) (“A guard who stands and watches while another

 guard beats a prisoner violates the Constitution; a guard who rejects an

 administrative complaint about a completed act of misconduct does not.”); see also

 Ramirez, 334 F.3d at 860 (holding improper processing of a prisoner’s grievances

 or appeals is insufficient for 42 U.S.C. § 1983 liability); Shallowhorn v. Molina,

 572 F. App’x 545, 547 (9th Cir. 2014) (affirming dismissal of claims against

                                          19
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 20 of 21            PageID #:
                                    174



 defendants who “were only involved in the appeals process”) (citing Ramirez, 334

 F.3d at 860).

        Ybarra’s due process claims against Momi’i, Agaran, Takenaka, Harrington,

 and Espinda are again DISMISSED with prejudice.

                               IV. 28 U.S.C. § 1915(g)

        Ybarra is notified that this dismissal may count as a “strike” under 28 U.S.C.

 § 1915(g). Section 1915(g) bars a prisoner from proceeding in forma pauperis in a

 civil action:

        if the prisoner has, on 3 or more prior occasions, while incarcerated or
        detained in any facility, brought an action or appeal in a court of the
        United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted,
        unless the prisoner is under imminent danger of serious physical
        injury.

 28 U.S.C. § 1915(g).




                                          20
Case 1:20-cv-00167-LEK-WRP Document 13 Filed 10/15/20 Page 21 of 21              PageID #:
                                    175



                                 V. CONCLUSION

       The Second Amended Complaint is DISMISSED pursuant to 28 U.S.C.

 §§ 1915(e)(2) and 1915A(b)(1) for Ybarra’s failure to state a colorable claim for

 relief. Because Ybarra has had three opportunities to state a colorable claim for

 relief and is unable to do so, this dismissal is with prejudice and may later

 constitute a strike under 28 U.S.C. § 1915(g). The Clerk is DIRECTED to enter

 judgment and terminate this case.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, October 15, 2020.




 PEDRO NATIVIDAD YBARRA, III VS. CAROLINE MEE, ET AL; CV 20-
 00167 LEK-WRP; ORDER DISMISSING SECOND AMENDED
 COMPLAINT AND ACTION PURSUANT TO 28 U.S.C. §§ 1915(e)(2) AND
 1915A(b)(1)



                                           21
